DISMISS; and Opinion Filed June 4, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00357-CV

                                 JOHN GALIOTO, Appellant

                                               V.

      HIGHER EDUCATION SERVICING CORPORATION AND NEW MEXICO
            EDUCATIONAL ASSISTANCE FOUNDATION, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-05947-C

                             MEMORANDUM OPINION
                        Before Justices Moseley, O’Neill, and FitzGerald
                                   Opinion by Justice O’Neill

       This is an appeal from an order denying a special appearance. By motion filed May 27,

2014, appellant requests we dismiss the appeal, explaining appellees filed a notice of non-suit in

the trial court dismissing him as a defendant. We grant the motion and dismiss the appeal. TEX.

R. APP. P. 42.1(a).




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE

140357F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN GALIOTO, Appellant                              On Appeal from the 68th Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00357-CV         V.                        Trial Court Cause No. DC-13-05947-C.
                                                     Opinion delivered by Justice O’Neill.
HIGHER EDUCATION SERVICING                           Justices Moseley and FitzGerald
CORPORATION AND NEW MEXICO                           participating.
EDUCATIONAL ASSISTANCE
FOUNDATION, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that each party bear its own costs of this appeal.


Judgment entered this 4th day of June, 2014.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE




                                               –2–